Exhibit 10. (qq)

 

EXECUTION COPY

 

First Amendment to Employment Agreement

 

The Agreement between FleetBoston Financial Corporation, a Rhode Island
corporation (“Fleet” or the “Company”), and M. Anne Szostak (the “Executive”),
dated as of the 3rd day of March, 2000 (the “Agreement”), is hereby amended,
effective as of December 5 , 2003, as set forth below.

 

1.   Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

 

“Employment Period. Fleet hereby agrees to employ the Executive, and the
Executive hereby agrees to remain in the employ of Fleet, subject to the terms
and conditions of this Agreement, for the period commencing on the date hereof
and ending on December 31, 2004 (the “Employment Period”).”

 

2.   Section 2(b)(ii) of the Agreement is hereby amended to read in its entirety
as follows:

 

“(ii) Annual Bonus. The Executive shall be entitled to receive an annual bonus
with respect to each of calendar years 2003 and 2004 of no less than $1,000,000,
subject to the Executive’s right of deferral, which annual bonuses will be paid
in February of the year following the end of the applicable calendar year. In
the event the Executive’s employment is terminated by Fleet for any reason other
than for Cause (as defined in Section 3(b)) or the Executive terminates her
employment for Good Reason, the Executive or her estate shall be entitled to
receive a pro-rated bonus for that calendar year. The amount of the pro-rated
bonus shall be the product of (i) a fraction, the numerator of which is the
number of months (rounded up to the nearest whole month) elapsed in the
applicable year, and the denominator of which is 12, multiplied by (ii)
$1,000,000, or, if higher, the bonus earned for any calendar year during the
Employment Period, whether or not such annual bonus has been paid.

 

3.   Section 2(b)(iii) of the Agreement is hereby amended to add the following
paragraph at the end thereof:

 

Notwithstanding anything to the contrary contained herein, with respect to each
of calendar year 2003 and 2004, the Executive shall be eligible for equity
compensation awards (the “Annual Equity Awards”) at a level and with terms and
conditions (including, without limitation, vesting, change of control provisions
and post-termination exercise periods) comparable to the level and the terms and
conditions of the equity compensation awards granted to similarly situated
executives in each such calendar year; provided, however, that, the terms of the
award agreement for each Annual Equity Award shall provide for vesting on a
pro-rata basis, based on a fraction, the numerator of which is the number of
months (rounded up to the nearest whole month) elapsed since January 1, 2004
through the Date of Termination, and the denominator of which is the total
number of months in the applicable vesting period, in the event the Executive’s
employment is terminated by Fleet for any reason (other than for Cause) or the
Executive terminates her employment for Good Reason, prior to the time that an
Annual Equity Award has otherwise become vested; provided, further, that the
terms of the award



--------------------------------------------------------------------------------

agreement shall also contain any provisions relating to vesting upon a
termination of employment following a change of control consistent with the
provisions applicable to similarly situated executives in such awards.

 

4.   The first sentence of Section 2(b)(iv) of is hereby amended to read in its
entirety as follows:

 

(iv) Retirement Benefits. If the Executive’s employment is terminated by Fleet
without Cause (as defined in Section 3(b)), including by reason of death or
disability of the Executive, or by the Executive with Good Reason (as defined in
Section 3(c)), at any time during the Employment Period or the Date of
Termination occurs by reason of the expiration of the Employment Period on
December 31, 2004, the Executive shall be deemed to have met the “rule of 85”
for purposes of the calculation of the Executive’s retirement benefit.

 

5.   Section 3(c)(v) is hereby amended to read in its entirety as follows:

 

(v) any termination of employment by the Executive during calendar year 2003 or
2004 for any reason.

 

6.   Section 3(e) is hereby amended to read in its entirety as follows:

 

(e) Date of Termination. “Date of Termination” means December 31, 2004, or if
earlier:

 

(i) if the Executive’s employment is terminated by Fleet for Cause, or by the
Executive for Good Reason (other than a Good Reason termination pursuant to
Section 3(c)(v)), the date of receipt of the Notice of Termination or any later
date specified therein within 30 days of such notice, as the case may be;

 

(ii) if the Executive’s employment is terminated by the Executive for other than
Good Reason, the date as specified in the Executive’s notice to the Company,
regarding such termination;

 

(iii) if the Executive’s employment is terminated by reason of death or
disability, the date as defined in Section 3(a) of this Agreement; or

 

(iv) if the Executive’s employment is terminated either by the Executive for
Good Reason as set forth in Section 3(c)(v) or by the Company other than for
Cause, the Executive or the Company, as the case may be, shall be required to
give the other party 90 days’ advance written notice (or such shorter period if
mutually agreed to by the Company and the Executive), and the Executive’s Date
of Termination shall be the date that is mutually agreed upon by the Company and
the Executive (but in no event later than December 31, 2004).

 



--------------------------------------------------------------------------------

7.   Section 4 of the Agreement is hereby amended to add the following paragraph
at the end thereof:

 

(d) If, during the Employment Period or the Severance Period, a Change of
Control, as defined in the Change of Control Agreement between the Executive and
the Company, dated October 15, 1997, as amended (the “COC Agreement”), occurs
and the Executive’s employment with the Company is or has been terminated other
than for Cause or the Executive shall have terminated for Good Reason (other
than a Good Reason termination as set forth in Section 3(c)(v) of this
Agreement), without regard to the order of the occurrence of the Change of
Control and such termination, then the Company shall pay to the Executive the
amounts and benefits provided in Section 6(d) of the COC Agreement that are in
excess of any amounts and benefits (if any) that have been paid or are to be
paid to the Executive during the Severance Period pursuant to Section 4(a)
above, which excess amounts and benefits shall be paid to the Executive within
30 days of the later to occur of (i) the date of the Change of Control, and (ii)
the Date of Termination of the Executive’s employment, subject to the Section 6
hereof, including the non-duplication provision.

 

8.   Section 6 of the Agreement is hereby amended to read in its entirety as
follows:

 

6. Non-Duplication. To the extent the Executive is or becomes entitled to
receive compensation and benefits, payable in accordance with the terms of an
existing agreement, including without limitation the COC Agreement or any other
severance agreement to which the Executive and Fleet are parties, that are in
addition to those provided under this Agreement, nothing contained in this
Agreement shall prohibit her from receiving such payment or benefit (subject to
the non-duplication provision hereof), and, if the Executive is entitled to
receive a payment or benefit pursuant to both this Agreement and any such other
existing agreement, the Executive shall be entitled to the more favorable of any
such payment or benefit, whether based on a provision of this Agreement or any
such other agreement or a combination of the provisions under such agreements;
provided, however, that in no event shall the Executive be entitled to duplicate
payments, value or benefits. In the event of a Change of Control of Fleet, and
to the extent the Executive becomes entitled to receive compensation and
benefits payable in accordance with the terms of the COC Agreement, the basis
for the determination of such compensation and benefits shall be the base salary
and the 2003 annual bonus (i.e., $1,000,000) or such higher base salary and/or
annual bonus as may be paid or payable to the Executive during the Employment
Period.

 

9.   Section 8 of the Agreement is hereby amended to read in its entirety as
follows:

 

8. Confidential Information/Non-Competition/Non-Solicitation. (a) The Executive
shall hold in a fiduciary capacity for the benefit of Fleet all secret or
confidential information, knowledge or data relating to Fleet or any of its
affiliated companies and their respective businesses that the Executive obtains
during the Executive’s employment by Fleet or any of its affiliated companies
and that is not public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with Fleet, the Executive shall not,
without the prior written consent of Fleet, or as may otherwise be required by
law or legal



--------------------------------------------------------------------------------

process, communicate or divulge any such information, knowledge or data to
anyone other than Fleet and those designated by it.

 

(b) The Executive agrees that, during the one-year period immediately following
the Executive’s termination of active employment from the Company and all of its
affiliates (for this purpose, the Severance Period provided for in Section 4
shall not be considered active employment), the Executive shall not, without the
written consent of the Company, provide substantial services (whether as an
employee, officer, director or consultant) to any business organization or other
entity that is a Competitor of the Company or its affiliates. For this purpose,
a “Competitor” means any of the following corporations or their subsidiaries:
Citizens Bancorp, Bank of New York Corp., Wachovia, Citigroup Inc. or J.P.
Morgan Chase & Co. Thus, by way of illustration and not by way of limitation,
the Executive’s performing substantial services for a small community bank after
her termination from the Company and its affiliates would not violate this
Section 8(b). In addition, it will not be a violation of this Section 8(b) for
the Executive to continue serving as a member of any board of directors that the
Executive is serving on immediately prior to her termination.

 

(c) The Executive agrees that, during the one-year period immediately following
the Executive’s termination of active employment from the Company and all of its
affiliates (for this purpose, the Severance Period provided for in Section 4
shall not be considered active employment), the Executive will not recruit, hire
or attempt to recruit or hire, directly or by assisting others, or otherwise
entice or encourage to leave employment any of the Company’s or its affiliates’
management level employees who were employed by the Company or its affiliates
(i) at the time of the Executive’s termination or (ii) at any time during the
six (6) month period prior to the Executive’s termination.

 

(d) In the event of a breach or a threatened breach of Section 8(a), (b) or (c),
the Executive agrees that the Company shall be entitled to injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, the Executive acknowledges that damages would be inadequate and
insufficient.

 

(e) Any termination of the Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 8.

 

10.   Section 13(f) of the Agreement is hereby amended to read in its entirety
as follows:

 

(f) From and after the date hereof, this Agreement and the COC Agreement shall
supersede any other employment, severance or change in control agreement between
the parties with respect to the subject matter hereof.

 

(g) All references to “the Agreement” or “this Agreement” in the Agreement shall
mean the Agreement, as amended by this First Amendment to the Employment
Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

 

 

/S/    M. ANNE SZOSTAK

--------------------------------------------------------------------------------

M. Anne Szostak

FLEETBOSTON FINANCIAL CORPORATION

By: /S/    H. JAY SARLES

--------------------------------------------------------------------------------

Name: H. Jay Sarles

Title: Vice Chairman and Chief Administrative Officer